 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
      UNITED STATES OF AMERICA et al.,                    Case No. C70-9213
 9                       Petitioners,
                                                          Subproceeding No. 19-01RSM
10           vs.
                                                          ORDER GRANTING LEAVE TO OPEN A
11    STATE OF WASHINGTON et al.,                         NEW SUBPROCEEDING
                       Respondent.
12

13

             THIS MATTER comes before the Court for consideration upon the Ex Parte Motion of
14

15   the Swinomish Indian Tribal Community, the Tulalip Tribes and the Upper Skagit Indian Tribe

16   (the Moving Tribes) to open a new subproceeding against the Lummi Nation. Dkt. #22060. A

17   certification filed with the instant Motion certifies that the parties have held a Meet and Confer

18   and have conducted negotiations in compliance with the pre-filing requirements of Paragraph 25

19   of the Permanent Injunction, as modified August 11, 1993 (Dkt. #13599), and the Court’s

20   Supplemental Order on Paragraph 25 Procedure (Dkt. #13599).
21           Having considered the materials submitted in support of the instant Motion and the
22
     relevant record, the Court hereby ORDERS that the Moving Tribes are GRANTED leave to open
23
     a new subproceeding against the Lummi Nation and the State of Washington.
24
             It is further ORDERED that the Clerk shall open this matter as a new subproceeding,
25
     designated as 19-sp-01RSM. The Moving Tribes shall proceed with the filing of their Request
                                                                    SWINOMISH INDIAN TRIBAL COMMUNITY
     ORDER GRANTING LEAVE TO OPEN A NEW
                                                                                       Office of Tribal Attorney
     SUBPROCEEDING – Page 1
                                                                                           11404 Moorage Way
     Civil Case No. 9213, Subproceeding 19-sp-01RSM                               La Conner, Washington 98257
                                                                          TEL 360/466-3163; FAX 360/466-5309
 1   for Determination. All subsequent filings in the subproceeding shall be filed in the main case,

 2   C70-9213RSM, as well as in this subproceeding.
 3           This ORDER does not constitute a finding that the dispute is within the Court’s
 4
     jurisdiction under Paragraph 25 of the Permanent Injunction.
 5

 6
             DATED this 15 of October 2019
 7

 8                                                    A
                                                      RICARDO S. MARTINEZ
 9                                                    CHIEF UNITED STATES DISTRICT JUDGE

10

11   Presented by:
12
                                                      s/ James M. Jannetta__________________
                                                      James M. Jannetta, WSBA # 36525
13
                                                      Office of Tribal Attorney
14
                                                      Swinomish Indian Tribal Community
                                                      11404 Moorage Way
15                                                    La Conner, Washington 98257
                                                      Telephone: 360/466-1021
16                                                    Fax: 360/466-5309
                                                      E-mail: jjannetta@swinomish.nsn.us
17                                                    Attorney for Swinomish Indian Tribal Community

18                                                    /s/ Emily Haley ____________________
                                                      Emily Haley, WSBA # 38284
19                                                    Office of Tribal Attorney
                                                      Swinomish Indian Tribal Community
20                                                    11404 Moorage Way
                                                      La Conner, Washington 98257
21                                                    Telephone: 360/466-1134
                                                      Fax: 360/466-5309
22
                                                      E-mail: ehaley@swinomish.nsn.us
23
                                                      Attorney for Swinomish Indian Tribal Community

24                                                    /s/ Mason D. Morisset____________
                                                      Mason D. Morisset, WSBA #00273
25                                                    Email: m.morisset@msaj.com
                                                      115 Norton Building, 801 Second Avenue
                                                                      SWINOMISH INDIAN TRIBAL COMMUNITY
     ORDER GRANTING LEAVE TO OPEN A NEW
                                                                                         Office of Tribal Attorney
     SUBPROCEEDING – Page 2
                                                                                             11404 Moorage Way
     Civil Case No. 9213, Subproceeding 19-sp-01RSM                                 La Conner, Washington 98257
                                                                            TEL 360/466-3163; FAX 360/466-5309
 1                                                    Seattle, WA 98104-1509
                                                      Tel: 206-386-5200
 2                                                    Fax: 206-386-7388
                                                      Attorney for the Tulalip Tribes
 3                                                    UPPER SKAGIT INDIAN TRIBE
 4
                                                      By: s/ David S. Hawkins
 5
                                                      David S. Hawkins, WSBA # 35370
                                                      General Counsel
 6                                                    25944 Community Plaza Way
                                                      Sedro-Woolley, WA 98284
 7                                                    Telephone: (360) 854-7090
                                                      Email: dhawkins@upperskagit.com
 8
                                                      HARRIGAN LEYH FARMER & THOMSEN LLP
 9
                                                      By: s/ Arthur W. Harrigan, Jr.
10                                                    By: s/ Tyler L. Farmer
                                                      By: s/ Kristin E. Ballinger
11                                                    Arthur W. Harrigan, Jr., WSBA #1751
                                                      Tyler L. Farmer, WSBA #39912
12                                                    Kristin E. Ballinger, WSBA #28253
                                                      999 Third Avenue, Suite 4400
13
                                                      Seattle, WA 98104
                                                      Telephone: (206) 623-1700
14
                                                      Facsimile: (206) 623-8717
15                                                    Email: arthurh@harriganleyh.com
                                                      Email: tylerf@harriganleyh.com
16                                                    Email: kristinb@harriganleyh.com

17                                                    Attorneys for Upper Skagit Indian Tribe

18

19

20

21

22

23

24

25

                                                                       SWINOMISH INDIAN TRIBAL COMMUNITY
     ORDER GRANTING LEAVE TO OPEN A NEW
                                                                                          Office of Tribal Attorney
     SUBPROCEEDING – Page 3
                                                                                              11404 Moorage Way
     Civil Case No. 9213, Subproceeding 19-sp-01RSM                                  La Conner, Washington 98257
                                                                             TEL 360/466-3163; FAX 360/466-5309
